UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 12b-25SEC FILE NUMBER000-55319CUSIP NUMBERNOTIFICATION OF LATE FILING (Check one):o Form 10-K o Form 20-F o Form 11-K x Form 10-Q o Form 10-D o Form N-SARo Form N-CSR For Period Ended October 31, 2016oTransition Report on Form 10-KoTransition Report on Form 20-FoTransition Report on Form 11-KoTransition Report on Form 10-QoTransition Report on Form N-SARFor the Transition Period Ended Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Resort Savers, Inc.Full Name of RegistrantNot applicableFormer Name if ApplicableNo. 10-2-4B, Jin Di Shang Tang Garden, Long Hua Xin Qu Shang Tang RoadAddress of Principal Executive Office (Street and Number)Shenzhen, Guang Dong, the People's Republic of China 518000City, State and Zip Code PART 11 - RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate). x(a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART III - NARRATIVEState below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.The Registrant could not complete the filing of its Quarterly Report on Form 10-Q for the period ended October 31, 2016 due to a delay in obtaining and compiling information required to be included in its Form 10-Q, which delay could not be eliminated by the Registrant without unreasonable effort and expense. In accordance with Rule 12b-25 of the Securities Exchange Act of 1934, the Registrant will file its Form 10-Q no later than the fifth calendar day following the prescribed due date.PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Laura Anthony, Esq.561514-0936(Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). x Yeso No(3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yesx NoIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made 2RESORT SAVERS, INC.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 15, 2016By:/s/ Zhou Gui BinZhou Gui BinPresident, Chief Executive Officer and Director 3
